Exhibit 99.1 TIANJIN ZHONGHE AUTOMOBILE SALES AND SERVICE CO., LTD. INDEX TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 Page Report of Independent Registered Public Accounting Firm 2 Balance Sheets 3 Statements of Operations and Comprehensive Loss 4 Statements of Shareholder’s Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7-13 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors Tianjin Zhonghe Automobile Sales and Service Co., Ltd. We have audited the accompanying balance sheets of Tianjin Zhonghe Automobile Sales and Service Co., Ltd. (the “Company”) as of December 31, 2012 and 2011, and the related statements of operations and comprehensive loss, shareholder’s equity and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements present fairly, in all material respects, the financial position of Tianjin Zhonghe Automobile Sales and Service Co., Ltd., as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Marcum llp Los Angeles, California December 31, 2013 2 TIANJIN ZHONGHE AUTOMOBILE SALES AND SERVICE CO., LTD. BALANCE SHEETS As of December 31, ASSETS: Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses - Deposits Value added tax receivable Due from parent Other current assets Total current assets Property and equipment, net Deferred tax assets, net - - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable Accrued expenses Customer deposits Deferred revenue - Total current liabilities Shareholder’s equity: Contributed capital Accumulated other comprehensive income Accumulated loss ) ) Total shareholder’s equity Total liabilities and shareholder’s equity $ $ The accompanying notes form an integral part of these financial statements 3 TIANJIN ZHONGHE AUTOMOBILE SALES AND SERVICE CO., LTD. STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Year Ended December 31, Net revenue $ $ Cost of revenue Gross profit Operating expenses: Selling and marketing General and administrative Total operating expenses Loss from operations ) ) Other income (expenses): Interest income Total other income Loss before income taxes ) ) Income taxes - - Net loss ) ) Other comprehensive income – foreign currency translation adjustments Comprehensive loss $ ) $ ) The accompanying notes form an integral part of these financial statements 4 TIANJIN ZHONGHE AUTOMOBILE SALES AND SERVICE CO., LTD. STATEMENTS OF SHAREHOLDER’S EQUITY Contributed AccumulatedOther Comprehensive Accumulated Total Capital Income Loss Equity Balance as of January 1, 2011 $ $ $ ) $ Foreign currency translation adjustments - - Net loss - - ) ) Balance as of December 31, 2011 ) 37,517,811 Foreign currency translation adjustments - - 304,478 Net loss - - ) ) Balance as of December 31, 2012 $ $ $ ) $ The accompanying notes form an integral part of these financial statements 5 TIANJIN ZHONGHE AUTOMOBILE SALES AND SERVICE CO., LTD. STATEMENTS OF CASH FLOWS YearEndedDecember31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation and amortization 960,436 869,643 Changes in operating assets and liabilities: Accounts receivable (20,100 ) ) Inventories (652,758 ) ) Prepaid expenses 22,098 ) Deposits ) Value added tax receivable (207,563 ) ) Other current assets (652 ) ) Accounts payable (704 ) 1,861 Accrued expenses 11,828 16,471 Customer deposits (520,481 ) 637,488 Deferred revenue (740,001 ) Net cash used in operating activities (2,137,848 ) ) Cash flows from investing activities: Purchase of property and equipment (70,415 ) ) Advances to related party ) - Repayments from related party - Advances to parent ) ) Repayments from parent Repayments from former shareholder - Net cash provided by investing activities 1,987,016 430,198 Cash flows from financing activities: - - Net cash flows provided by financing activities - - Effect of exchange rate change on cash 1,731 16,395 Net decrease in cash and cash equivalents (149,101
